IN THE UNITED STATES COURT OF APPEALS
                           FOR THE FIFTH CIRCUIT



                                     No. 97-10356
                                   Summary Calendar



DAVID LOPEZ,

                                                           Plaintiff-Appellant,

versus

TEXAS DEP’T OF CRIMINAL JUSTICE, ET AL.,

                                                           Defendants,

E.L. WHEELER, Major; JAIME QUINTANILLA, Captain,

                                                           Defendants-Appellees.

                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Northern District of Texas
                       USDC No. 1:96-CV-242
                        - - - - - - - - - -
                         September 24, 1997
Before JOLLY, BENAVIDES and PARKER, Circuit Judges.

PER CURIAM:*

      This court must examine the basis of its own jurisdiction on its own motion, if necessary.

Mosley v. Cozby, 813 F.2d 659, 660 (5th Cir. 1987). Because the document which

has been construed as a notice of appeal in this case, district

court docket number 40, was not filed within 30 days of entry of

the order appealed from, this court is without jurisdiction and

the appeal is DISMISSED.              Fed. R. App. P. 4(a)(1).


      *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
           Nos. 97-10159, 97-10356, 97-10357
                          -2-

APPEAL DISMISSED.